Citation Nr: 1414799	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-47 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for degenerative disc disease, cervical spine, currently rated at 30 percent.

3.  Entitlement to service connection for a skin condition, to include dyshidrosis, tinea pedis, and tinea versicolor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified at a Travel Board hearing before the undersigned in September 2011.  A copy of the transcript has been associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.  The Board notes that nearly 800 pages of VA medical records have been added to Virtual VA since the issuance of the November 2010 Statement of the Case; however, these records, while referencing the Veteran's tinnitus diagnosis, do not address the relevant matter of whether or not this diagnosis of in-service etiology and accordingly do not warrant a remand back to the RO for issuance of a Supplemental Statement of the Case.  38 C.F.R. § 20.1304(c) (2013).

The issues of an increased rating for degenerative disc disease, cervical spine, and entitlement to service connection for a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's tinnitus did not have its inception during his active service or for many years thereafter, and the most probative evidence establishes that the Veteran's current tinnitus is not causally related to his active service or any incident therein, including acoustic trauma.

CONCLUSION OF LAW

Tinnitus was not incurred in active service. 38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA complied with the duty to notify in March 2010 and May 2010 letters, prior to the June 2010 rating decision now on appeal.  Also, the undersigned Acting Veterans Law Judge explained the elements of the claim and the type of evidence needed to support the claim at the Travel Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant Social Security Administration records exist.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination for his tinnitus in June 2010.  The record does not reflect and the Veteran has not argued that the examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file, considered the Veteran's relevant medical history, and provided a well-reasoned and adequately supported opinion. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

II.  Service Connection for Tinnitus

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d)(2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469   (1994).

The Veteran has a current diagnosis of tinnitus, as diagnosed at his June 2010 audiological examination.  As a result, Shedden requirement (1) is met.

Service treatment records do not indicate any treatment for or complaints of tinnitus or any other hearing related symptoms.  However, the Veteran's military occupational specialty (communications) is consistent with exposure to.  As such, exposure to noise in service is conceded and Shedden requirement (2) is also met.  That is not the end of the inquiry, however; there must still be competent evidence of a causal nexus between the current disability and the in-service injury.

At the Veteran's June 2010 VA examination, the examiner concluded that the Veteran's tinnitus is "less likely as not due to loud noise exposure while in the service."  The examiner cites the Veteran's claims file, including audio testing results from service and the lack of any indication of damage to the Veteran's peripheral ear system.  The Veteran stated that his tinnitus began to be continuous about 3 to 4 years before, approximately 2006 or 2007.  The Veteran did not remember when he first noticed tinnitus.  There is no indication in the record that the Veteran's tinnitus began prior to the dates he has alleged.

Here, the Veteran's statements reflect that he first noted tinnitus well after service.  While he is competent to note the initial onset of tinnitus symptoms, he is not competent to provide a probative opinion as to whether symptoms noted many years after service are etiologically related to service.  For this reason, his lay opinion is of markedly less probative value than that of the VA examiner.  

Overall, the preponderance of the evidence is against the claim for service connection for tinnitus, and that claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for tinnitus is denied.


REMAND

After carefully considering the matter, the Board finds that the Veteran's claims must be remanded for further evidentiary development.  



Cervical Spine

The Veteran's most recent VA back examination was in July 2010.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since that examination the Veteran has claimed that his condition has worsened significantly.  At his September 2011 hearing, the Veteran specifically mentioned an increase in the severity of his symptoms.  Consequently, a new examination is necessary to get an accurate current evaluation of the Veteran's disability. 

Skin Condition

According to VA treatment records, the Veteran has been diagnosed with dyshidrosis, tinea pedis, and tinea versicolor.  While service treatment records do not indicate that the Veteran was treated for a skin condition, he has alleged that he had a skin condition while in service and is certainly competent to make such an allegation.  The Veteran has not been provided with a VA skin examination, and the Board finds that the record indicates that one is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit any further evidence that he may have pertinent to the claims on appeal.  

2.  Schedule the Veteran for a VA spine examination in order to determine the current level of severity of his degenerative disc disease, cervical spine.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies, including range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should indicate whether the Veteran's cervical spine disorder is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on whether there is any neurological abnormality associated with the cervical spine disorder, to include but not limited to bladder or bowel impairment.   

The examiner should also address the impact of the Veteran's cervical spine disorder on his daily activities and employment. 

The supporting rationale for all opinions expressed must be provided. 

3.  Schedule the Veteran for a VA skin examination, with an appropriate examiner who has reviewed the claims file to determine whether it is at least as likely as not (a 50 percent or greater probability) that a currently diagnosed skin disorder, to include dyshidrosis, tinea pedis, and tinea versicolor, is etiologically related to service.  

This opinion must be supported by a complete rationale in a typewritten report.  The examiner should specifically address all lay statements by the Veteran, including those concerning the onset of a skin condition in service.  In addition, the examiner should state whether any diagnosed skin condition is chloracne or any other acneform disease consistent with chloracne.

4.  The aforementioned examination reports must be reviewed; if deficient in any manner, they must be returned for completion.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


